Rao, C. J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of hose nozzles in chief value of brass similar in all material respects to those the subject of United States v. Lipman’s (52 CCPA 59, C.A.D. 859) and that the items of merchandise marked “B” consist of hose nozzles in chief value of zinc of the same kind in all material respects, except composition, and except that the instant nozzles are trigger operated, as the merchandise in C.A.D. 859, supra, the claim of the plaintiffs was sustained.